Ingraham, J. (dissenting):
The- accident which resulted in the death of the plaintiff’s .intestate was caused by a discharge of hot water from, an exhaust pipe upon the roof of a building in course of construction. Tlié ground upon which the learned court below refused to dismiss the complaint as to the defendant company was that there was evidence that the said defendant’s foreman was negligent in turning the steam on to the pumps which furnished the motive power for the elev_ators which were in charge of the defendant company. The foreman, who was called as a witness for the plaintiff, testified that it would, be an act of negligence to turn on this, steam without having first examined to see whether the drips connected with the pumps were open, so that when the steam was turned on there would be no accumulation of water in the pumps or the exhaust pipes. But the same witness testified, as did another witness called by the plaintiff, *235that before this steam was turned on these exhaust pipes were examined and found to'be open, and that there was no indication of any accumulation of water in the pipes at the time the steam was turned on. There was no testimony introduced on behalf of the plaintiff to contradict the evidence of the foreman and the engineer of the building. The court, however, held that, although these witnesses were called by the plaintiff and swore positively that these drips were open, the jury could find that their testimony was not true from the fact that after the steam was turned on the water was violently expelled from the exhaust pipe upon the roof; in other words, that the fact that there was water in the exhaust pipe leading from the cellar to the roof which the steam, after it had worked the pump, blew out of the pipe, was evidence from which the jury could find that the testimony of the defendant company’s foreman and the other witnesses who positively testified that these pipes connected with .the pumps were open, was untrue. The evidence is uncontradicted that, when the defendant company’s foreman arrived at the building in the morning, he found the steam pressure to the pump to be seventy-five pounds to the square inch. The pressure was sufficient to move the elevator with one passenger, but not sufficient to move it when more heavily loaded. The pumps and the whole machinery were apparently in good working order, but the pressure of steam was not sufficient to operate the heavily-loaded elevator. There was nothing to indicate that there was any accumulation of water in the pumps, or that there was anything the matter with the pumps except the fact that the pressure of steam was not sufficient-; and it would seem from the evidence that if the water had accumulated in the pumps during the night, with this pressure of seventy-five pounds of steam, its effect would have been noticeable in the morning, so that the accumulation of water instead of the insufficient pressure of steam would have been the reason of the refusal of the elevators to act. All that the defendant company’s foreman did was to increase the pressure from seventy-five pounds to one hundred and twenty pounds to the square inch. There was nothing to show that this increased pressure would blow out this pipe when the former pressure of ' seventy-five pounds would have been insufficient for that purpose.
It may be surmised that if the drips had been closed, and if water *236had been allowed to accumulate in considerable quantity in these pumps and in the exhaust pipes connected with the roof, the turning on of the steam at the pumps would gradually have caused that water to be forced up to the roof, -and would have been sufficient to force the water out of the pipes upon the roof. But it does not appear, that there were not other means by which this water could have accumulated in this exhaust pipe to the roof except from these pumps; and it do'es not, therefore, follow because water was blown. out of the pipes in the roof that it had accumulated in the pumps,, or the pipes connected with the pumps, or that the defendant’s foil-man did not examine the drips before he turned on the steam,, because of the fact that there was water in the exhaust pipes to the roof which was subsequently blown out by the pressure of steam from the pumps. Here the steam had been on during the night at-a pressure of seventy-five pounds, the pumps working apparently without difficulty, except that the force was not sufficient to move a loaded elevator. ' There was no evidence to show that' simply increasing the pressure of steam supplied to the ptimps would be likely to cause such an. accident as followed, especially if the drips from the pumps were open, and there was no evidence that they were not. ■
I think, therefore, that the finding of the jury that the defendant company’s foreman did increase the pressure of steam, without ■examining the valves to see whether the drips from the pumps were open or not, was unsupported by the evidence, and .for that reason the judgment should be reversed.
Judgment affirmed, with costs.